CAUSE NO.    14-15-00825-CV


GERALD LEE RICKS,                                   IN   THE FOURTEENm-           '^
       Appellant
                                                                                 \L
vs.
                                                    COURT     OF APPEA

SUZANNE S.      RADCLIFFE
                 Appellee                           HOUSTON,    TEXAS



        APPELLANT'S MOTION REQUESTING AN EXTENSION / CH^STOpHBFt
                     OF TIME TO FILE BRIEF                            *

        Appellant, Gerald Lee Ricks,               asks the Court         to extend
the time to file his appellant's brief.

                                  INTRODUCTION

1. Appellant is Gerald Lee Ricks; appellee is Suzanne Schwab
Radcliffe.


2. There is       no     specific deadline to file this motion to
extend the time. See Tex.R.App.P. 38.6(d).

3. The Court has authority under Texas Rules of Appellate
Procedure 38.6(d) to extend the time to file a brief.

4. Appellant's brief was/is due on November 2, 2015.

5. Appellant requests an additional 90 (ninety) days to file
his brief extending the time to file until February 2, 2016.
6. No    extension       has     been    requested       or   granted     to     file
Appellant's brief.

7. Appellant needs additional time to file his brief                          because

on    October    13,     2015,     the    McConnell      Unit    of     the    Texas

Department      of      Criminal        Justice,    where        appellant         is
incarcerated, went on institutional lockdown status.
8. During       institutional             lockdowns,          inmates        are       confined       to

their living areas 24 (twenty-four)                           hours     a day. Inmates are

not allowed to physically visit the Unit Law Library.

9. Pursuant            to        Texas     Department            of     Criminal           Justice

Inmate         Orientation               Handbook,            during        lockdowns           "They

[inmates]       shall       be     allowed       to     request        and receive              up    to

three    items       of     legal    research          materials        per day, delivered

on three alternating days                  per        week,    such     as M-W-F, from the

unit's law library for in-cell use.'1 Id.                             at pg.       124.

10. However,          during       lockdowns, inmates are not                      permitted          to

request legal visits with other inmates.

11.    Appellant          attaches         an        affidavit         to    this       motion        to

establish           facts    not     apparent          from     the         record        and        not

included       in    the    appellate           record,       and     are not known to the

Court in its official capacity.

                              Arguments & Authorities

12. The law is clear that                  when        a party requests an extension

of    time before the deadline Texas Rules                          of Civil           Procedure       5

permits the court             to    grant       an     extension       of     time for "cause

shown," with or without a motion or                           notice. The          party is hot

required       to    show "good cause," a higher burden,                           if the party

files the motion before the filing deadline. See TRCP 5.

13. However,         when the party              asks    for     additional             time    after

the deadline, TRCP 5 requires the party to file                                    a    motion and

show    good    cause        for         not    acting        before    the     deadline. See

Remington Arms Co. v.               Canales,          837 S.W.2d 624, 625.
14. Lastly,             "[A]     reasonable          explanation             is    'any        plausible

statement          of     circumstances             indicating          that      the        failure       to

file    within           the    [specified]            period         was    not       deliberate          or

intentional,             but     was the result of inadvertence,                             mistake       or

mischance.'"              Ibid. Calce           v. Dorado           Expl.,        Inc. 309 S.W.3d
719,     730       (Tex.App.- Dallas                2010,      no      pet.)(proper            focus       on

"reasonable             explanation"           cases      is     on    lack of deliberate                  or

intentional failure to comply).

15. In the present case,                      the    current          institutional             lockdown

severely           handicaps            appellant's            ability            to     file            his

appellant's brief                because        he is totally unlearned in matters

of     law    and       throughout        this       process           has     been      assisted         by

another             inmate. The                adminiatrative                lockdown          pervents

appellant from having legal                         visits       with the inmate assisting

him;     as       well    as     prevents       appellant             from     visiting            the    law

library. Appellant                has     no    earthly          idea what "legal research

materials" to even request from the                              law     library         during          this

period of lockdown.

                                              CONCLUSION


        Appellant              does     not     file      this        motion           requesting          an

extension of time to delay,                         annoy,       or harass. This motion is

filed        in    good    faith        and    to    allow       appellant             the     time       he

desperately needs                to     seek    the       assistance         so        that    a    proper

brief    of       errors can be drafted                and     submitted           to    this       Court.

Appellant          honestly           believes       in    the      merits     of this case and

asks the Court to grant this one and only extension.
                                            PRAYER


16. WHEREFORE,             PREMISES,           ARGUMENTS              AND     AUTHORITIES

CONSIDERED,          Appellant       prays this Honorable Court               will       grant

him an extension, of               time until February 2, 2016, to file his

Appellant's Brief.




                                             Mr. Gerard Lee Rficks'
                                             Appellant Pro Se
                                             c/o ML 048 - (#1049115)
                                             3001 South Emily Drive
                                             Beeville,         Texas 78102




                                 CERTIFICATE       OF   SERVICE

       I,     Gerald       Lee     Ricks,    certify           and   verify   a    true    and

correct       copy    of     the    foregoing       motion       for extension of time

has    been    served        on    counsel     for        appellee      at:   Mr. Kenneth

D. McConnico,          830       Apollo,    Houston,          Texas 77058,    by    placing

same    in    the    U.S. mail,        postage          pre    paid. Executed       on    this

the 13th day of October 2015.




                                             Mr.   Gera:
                                             Appellant Pro Se
                 Mr.           Gerald Lee Ricks
                 c/o ML 048 - (#1049115)
                 3001 South Emily Drive                                                                     IRIO €SRAMDE 'DISTRICT
                 Beeville, Texas
                                                      78102
                                           FILED IN
                                                                                         Hon. Christopher A. Prine
                                                                                         Clerk of   the    Court
                                       OCT 16 ^                                          301 Fannin,
                                                                                         Houston,   Texas
                                                                                                          Room 208
                                                                                                              77002-2066
                                     CLEB^-
                 ATTENTION:           LEGAL MAIL
                                                                                  "?~-GG22GB27C                    'J'i'i'l':«!i,J»"'W"''illii''i'!'l-i.'i,JI'i/l/li'MJ'''iM'   e>
    3wBBaBaBa                                                 •HJI Jljl [IIILJJDUIJIJI
*^ w "•-
         ~ 0 d     T   /
1' a     £.1 'r*           * f "I
v ft"'' *r*
(
if' -
*v
                                       /